DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/2021 has been entered.
 Response to Amendment
The amendments filed 4/5/2021 have been accepted. Claims 1, 2, 6, 8-10, 12-15, 17-19, and 21 are still pending. Claims 1, 6, and 21 are amended. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 6, 8, 9, 12-14, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kalekar et al. (US Patent 9,104,339, hereafter referred to as Kalekar) in view of Chandran et al. (US PGPub 2018/0198840, hereafter referred to as Chandran) in view of Natarajan et al. (US PGPub 2006/0149872, hereafter referred to as Natarajan.
Regarding claim 1, Kalekar teaches a method for aligning memory, comprising: copying application data stored in first page-aligned memory addresses to unaligned memory addresses with a saved offset defining the unaligned memory addresses respective to a memory allocation within a page table (Col. 11, lines 25-44, states that an aligned partition can be migrated (copied) to a new volume and could become misaligned. Col. 8, lines 4-20, states that offsets can be used to address data and partitions meaning that the offset would need to be saved to record where the partition is. Col. 16, lines 39-59, states that upon migration a new offset can be determined), the copying initiated via an operating system application programming interface (Col. 6, lines 15-35, states that the alignment module can be implemented using a host (OS) API), performing a modulo operation based on the saved offset and a page size associated with the page table in response to copying application data stored in the first page-aligned memory addresses to the unaligned memory address (Col. 20, lines 33-49, states that a modulo operation is used to determine whether the partition is aligned or not by using the address (offset) and disk track size (page size)), copying the application data stored in the unaligned memory addresses to second page-aligned memory addresses based on a result of the modulo operation being nonzero (Col. 21, lines 24-50, describes the realignment process where when it is determined that a partition is not aligned where the physical address of the partition is shifted so that it is aligned which would naturally mean that the data is then copied so that it is stored in the designated physical address), and updating the saved offset with (Col. 21-50, describes the process of realigning where a new address/offset is determined that aligns the partition. One of ordinary skill in the art would recognize that this would result in an update to the saved offset as it is now what is used to identify where in memory the data is stored). Kalekar does not teach the copying initiated by a user application and receiving a request, from a hardware accelerator to perform an operation on the application data, and to receiving the request and prior to the hardware accelerator accessing the application data via the page table to perform the operation performing the copying to an aligned memory address. 
Chandran teaches a user application initiating an operation and receiving a hardware acceleration request and the hardware accelerator accessing the application data via the page table to perform the operation (Paragraph [0072], states that the hardware accelerator can be used to fulfil requests for an application and can access a page table to do so). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kalekar to have a user application initiate a request and to use hardware acceleration as taught in Chandran so data management is performed as efficiently as possible (Chandran, Paragraph [0001]). Kalekar and Chandran do not teach in response to receiving the request and prior to the hardware accelerator accessing the application data via the page table to perform the operation performing the copying to an aligned memory address.
accessing the application data to perform the operation performing the copying to an aligned memory address (Paragraph [0020], describes the Read_Align command that will first align the data prior to providing the data to the memory master (performing the read operation)). Since both Kalekar/Chandran and Natarajan teach the memory alignment operations it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Kalekar and Chandran to use the Read_Align command of Natarajan to obtain the predictable result of in response to receiving the request and prior to the hardware accelerator accessing the application data via the page table to perform the operation performing the copying to an aligned memory address.
Regarding claim 2, Kalekar, Chandran, and Natarajan teach all the limitations of claim 1. Kalekar further teaches wherein the second page-aligned memory addresses have a value greater than the unaligned memory addresses when a modulo result of the modulo operation is greater than half the page size (Col. 21, lines 24-37, states that if the partition is misaligned the new/interim address can be calculated by adding a disk track size to the physical sector address of the partition in order to produce the address). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 6, Kalekar teaches a computer system comprising: physical memory having physical memory addresses; virtual memory addresses mapped to (Col. 9, lines 32-65, states the existence of a physical hard disk that has physical addresses that are mapped to logical addresses that are further mapped to virtual addresses. These translation can be stored in an allocation table (page table)), the page table defining a page size defining first page-aligned memory addresses and second page-aligned memory addresses aligned with the page size, and unaligned memory addresses unaligned with the page size (Col. 9, line 66 – Col. 10, line 15, states that a sector size (page size) is used to help translate addresses), and one or more processors for executing computer-readable instructions, the computer-readable instructions controlling the one or more processors to perform operations (Fig. 8 and Col. 21, line 51-Col. 22, line 23, describes the computer system which consists of one or more processors that uses instructions on a computer readable storage medium), comprising: copying application data stored in first page-aligned memory addresses to unaligned memory addresses with a saved offset defining the unaligned memory addresses respective to a memory allocation within a page table (Col. 11, lines 25-44, states that an aligned partition can be migrated (copied) to a new volume and could become misaligned. Col. 8, lines 4-20, states that offsets can be used to address data and partitions meaning that the offset would need to be saved to record where the partition is. Col. 16, lines 39-59, states that upon migration a new offset can be determined), the copying initiated via an operating system application programming interface (Col. 6, lines 15-35, states that the alignment module can be implemented using a host (OS) API), (Col. 20, lines 33-49, states that a modulo operation is used to determine whether the partition is aligned or not by using the address (offset) and disk track size (page size)), copying the application data stored in the unaligned memory addresses to second page-aligned memory addresses based on a result of the modulo operation being nonzero (Col. 21, lines 24-50, describes the realignment process where when it is determined that a partition is not aligned where the physical address of the partition is shifted so that it is aligned which would naturally mean that the data is then copied so that it is stored in the designated physical address), and updating the saved offset with the second aligned memory addresses respective to the allocation table (Col. 21-50, describes the process of realigning where a new address/offset is determined that aligns the partition. One of ordinary skill in the art would recognize that this would result in an update to the saved offset as it is now what is used to identify where in memory the data is stored). Kalekar does not teach the copying initiated by a user application and receiving a request, from a hardware accelerator to perform an operation on the application data, and to receiving the request and prior to the hardware accelerator accessing the application data via the page table to perform the operation performing the copying to an aligned memory address. 
the hardware accelerator accessing the application data via the page table to perform the operation (Paragraph [0072], states that the hardware accelerator can be used to fulfil requests for an application and can access a page table to do so). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kalekar to have a user application initiate a request and to use hardware acceleration as taught in Chandran so data management is performed as efficiently as possible (Chandran, Paragraph [0001]). Kalekar and Chandran do not teach in response to receiving the request and prior to the hardware accelerator accessing the application data via the page table to perform the operation performing the copying to an aligned memory address.
Natarajan teaches in response to receiving the request and prior to accessing the application data to perform the operation; performing the copying to an aligned memory address (Paragraph [0020], describes the Read_Align command that will first align the data prior to providing the data to the memory master (performing the read operation)). Since both Kalekar/Chandran and Natarajan teach the memory alignment operations it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Kalekar and Chandran to use the Read_Align command of Natarajan to obtain the predictable result of in response hardware accelerator accessing the application data via the page table to perform the operation performing the copying to an aligned memory address.
Regarding claim 8, Kalekar, Chandran, and Natarajan teach all the limitations of claim 6. He further teaches wherein the hardware acceleration circuitry is configured to perform operations on the application data (Paragraph [0129], states that the hardware acceleration processing unit (circuitry) can receive a request from another device and return the processed data meaning it is configured to perform operations on data for other applications). The combination of and reason for combining are the same as those given in claim 6.
Regarding claim 9, Kalekar, Chandran, and Natarajan teach all the limitations of claim 8. Kalekar and Chandran further teaches wherein the hardware acceleration circuitry is configured to perform the operations on the application data only when the application data is stored in page-aligned memory address (Chandran, Paragraph [0072] shows that the hardware acceleration processor has access to the memory where data it is requested to process is stored. Kalekar, Col. 15, lines 45-67 states that upon migration (the moving of the data to a new location) a check for alignment can be made meaning that the combination of the references would result in the data that the hardware accelerator is working one will always be aligned as the checking and fixing of alignment is done by other components when data is migrated (copied) meaning the transfer of data to the hardware accelerator address space would result in a check and correction of alignment before the operations of the hardware accelerator are performed (as the check is made after migration)). The combination of and reason for combining are the same as those given in claim 6.
Regarding claim 12, Kalekar, Chandran, and Natarajan teach all the limitations of claim 6. Kalekar further teaches wherein the modulo operation has a modulo and modulo result, wherein the module is defined by the page size (Col. 20, lines 34-63, describe the modulo operation which uses the track size (modulo based on the page size) and results in a remainder of a division of an address by the modulo (as is the purpose of the operation)). The combination of and reason for combining are the same as those given in claim 6.
Regarding claim 13, Kalekar, Chandran, and Natarajan teach all the limitations of claim 12. Kalekar further teaches wherein the second page-aligned memory addresses are based on the modulo result (Col. 21, lines 24-37, describes how the new aligned address is determined based on the result of the modulo operation showing that the current address is misaligned). The combination of and reason for combining are the same as those given in claim 6.
Regarding claim 14, Kalekar, Chandran, and Natarajan teach all the limitations of claim 13. Kalekar further teaches wherein the second page-aligned memory addresses have a value greater than the unaligned memory addresses when the modulo result is greater than half the page size (Col. 21, lines 24-37, states that if the partition is misaligned the new/interim address can be calculated by adding a disk track size to the physical sector address of the partition in order to produce the address)
Regarding claims 21 and 17-19, claims 21 and 17-19 are computer readable medium claims similar to claims 6 and 12-14 respectively. Since Kalekar, Chandran, and Natarajan teach all the limitations of claims 6 and 12-14, they also teach all the limitations of claims 21 and 17-19; therefore the rejections to claims 6 and 12-14 also apply to claims 21 and 17-19.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kalekar, Chandran, and Natarajan as applied to claim 9 above, and further in view of Ray et al. (US PGPub 2018/0293102, hereafter referred to as Ray).
Regarding claim 10, Kalekar, Chandran, and Natarajan teach all the limitations to claim 9. Kalekar, Chandran, and Natarajan do not teach wherein the operations are vector-based mathematical operations.
Ray teaches wherein the operations are vector-based mathematical operations (Paragraph [0197], states that hardware acceleration can be used for the machine learning application and the framework provides means for implementing matrix and vector operations). Since both Kalekar/Chandran /Natarajan and Ray teach the use of hardware accelerators it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Kalekar, Chandran, and Natarajan to also perform machine learning operations to obtain the predictable result of wherein the operations are vector-based mathematical operations.

15 is rejected under 35 U.S.C. 103 as being unpatentable over Kalekar, Chandran, and Natarajan as applied to claim 13 above, and further in view of Jobanputra et al. (US Patent 8,819,383, hereafter referred to as Jobanputra).
Regarding claim 15, Kalekar, Chandran, and Natarajan teach all the limitations of claim 13. Kalekar, Chandran, and Natarajan do not teach wherein the second page-aligned memory addresses have a value less than the unaligned memory addresses when the modulo result is less than half the page size.
Jobanputra teaches wherein the second page-aligned memory addresses have a value less than the unaligned memory addresses when the modulo result is less than half the page size (Fig. 6 and Col. 2, line 50-Col. 3, line 30, states that a modulo operation is used to determine the misaligned offset and a shim is created to pad the beginning of the data to ensure alignment when the new aligned data container is created. Since the container can be assigned an address it is possible that the new address for the aligned container is less than that of the original misaligned container). Since both Kalekar/Chandran /Natarajan and Jobanputra teach aligning data it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the method for aligning of Jobanputra for that of Kalekar, Chandran, and Natarajan to obtain the predictable result of wherein the second page-aligned memory addresses have a value less than the unaligned memory addresses when the modulo result is less than half the page size.



Response to Arguments
Applicant's arguments filed 4/5/2021 have been fully considered but they are not persuasive. The applicant first argues that Natarajan does not teach the amended limitations to the independent claims. The examiner respectfully disagrees. Natarajan is relied upon to teach the timing of the realignment procedure, which happens prior to performing the requested operation. Natarajan is not relied upon to teach a hardware accelerator that access application data via a page table. New reference Chandran is relied upon to teach the hardware accelerator accessing application data via a page table (as it better explicitly teaches the limitation than He). In combination the references do teach the limitations of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337.  The examiner can normally be reached on Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132